Case: 15-10351     Date Filed: 11/21/2016   Page: 1 of 2


                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 15-10351
                             ________________________

                        D.C. Docket No. 9:14-cr-80117-KLR-1



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

versus

EDDY WILMER VAIL-BAILON,

                                                    Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
WILLIAM PRYOR, MARTIN, JORDAN, ROSENBAUM, JULIE CARNES, and
JILL PRYOR, Circuit Judges.

BY THE COURT:

         A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in
              Case: 15-10351    Date Filed: 11/21/2016   Page: 2 of 2


favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.